[Cite as Grilliot-Saddler v. Saddler, 2018-Ohio-1689.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 MICHELLE R. GRILLIOT-SADDLER,                           :   CASE NO. CA2017-09-134

          Plaintiff-Appellee,                            :        OPINION
                                                                   4/30/2018
                                                         :
   -vs-
                                                         :

 ERIC T. SADDLER,                                        :

          Defendant-Appellant.                           :



              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                             Case No. 08-DR-31732



Michelle R. Grilliot-Saddler, 3134 Running Deer Trail, Franklin, Ohio 45005, plaintiff-
appellee, pro se


The Kollin Firm, LLC, Thomas M. Kollin, Suite 270, 3725 Pentagon Boulevard, Suite 270,
Beavercreek, OH 45431, for defendant-appellant



          M. POWELL, J.

          {¶ 1} Defendant-appellant, Eric Saddler ("Father"), appeals a decision of the

Warren County Court of Common Pleas, Domestic Relations Division, modifying his child

support obligation, awarding plaintiff-appellee, Michelle Grilliot-Saddler ("Mother"), the right

to claim their daughter as a dependent for income tax purposes, and finding him in contempt
                                                                    Warren CA2017-09-134

for failing to pay his share of their daughter's healthcare expenses.

       {¶ 2} The parties' daughter, Olivia, was born in 2002. Following the parties' divorce

in 2008, Mother was designated as the child's residential parent and legal custodian and

Father was granted parenting time. The divorce decree ordered Father to pay $1,136 a

month in child support, awarded the tax dependency exemption to Mother in odd years and

to Father in even years, and ordered that the costs of uninsured medical, dental,

orthodontic, vision, and mental-health expenses ("healthcare expenses") be paid 37

percent by Mother and 63 percent by Father. The child support obligation was calculated

based upon a combined gross income of $150,000, and not upon the parties' actual

combined gross income of $186,675.

       {¶ 3} In 2012, the Warren County Child Support Enforcement Agency ("CSEA")

conducted an administrative adjustment review of Father's child support obligation. CSEA

recommended that Father's monthly child support obligation be reduced to $951 and that

Olivia's healthcare expenses be allocated between the parties as follows: 38 percent to

Mother and 62 percent to Father. On September 27, 2012, the trial court approved the

CSEA's administrative adjustment recommendation and adopted it as an order of the court.

       {¶ 4} In 2016, CSEA once again conducted an administrative adjustment review of

Father's child support obligation.     CSEA recommended that Father's monthly child

support obligation be further reduced to $732.67. As in the divorce decree and the trial

court's September 2012 entry, the child support obligation was calculated based upon a

combined gross income of $150,000, and not based upon the parties' actual combined

gross income of $247,097.30.

       {¶ 5} Consequently, Mother filed a multi-branch motion to award her the tax

dependency exemption every year, to modify the child support obligation, to find Father in

contempt for failure to pay his share of Olivia's healthcare expenses, and for attorney fees.

                                             -2-
                                                                       Warren CA2017-09-134

In turn, Father moved to reduce his child support obligation. In 2017, Mother moved the

trial court to remove the $150,000 combined gross income cap for child support calculation

purposes and to order Father to contribute to the expenses of Olivia. Two months later,

Mother filed a contempt motion against Father, alleging Father had not paid his share of

Olivia's healthcare expenses for the second, third, and fourth quarters of 2016. The motion

further sought attorney fees.

       {¶ 6} A hearing on the parties' motions was held in March 2017. Father and Mother

both testified. While the majority of their testimony focused on Olivia's healthcare expenses

and Father's failure to pay his share of the expenses, the parties also testified, albeit briefly,

about their annual income, Olivia's activities, and what each parent pays on behalf of Olivia.

Mother testified that she pays for Olivia's various school fees, school trips, and "pay to play"

sports and activities, and for most of her clothes, grooming, food, and spending money.

Father admitted he does not pay for Olivia's school lunches or cellphone. Mother testified

that the cost of Olivia's various activities has increased over the years and that it has

impacted their standard of living. Mother explained that lifting the $150,000 combined gross

income cap for child support calculation purposes would result in an increased child support

obligation which, in turn, would help cover the increased cost of Olivia's activities. Mother

noted that while the parties' combined gross income was close to $150,000 at the time of

their divorce in 2008, it was now closer to $250,000. Income wise, Father testified that he

was "do[ing] pretty well" and that the past couple years have been good years. The record

shows that Father is a homeowner and Mother is a tenant.

       {¶ 7} On May 11, 2017, the magistrate issued a decision ordering Father to pay

$1,280.63 a month in child support, awarding the tax dependency exemption to Mother

every year, and ordering that the costs of Olivia's healthcare expenses "be paid 40% by

Mother and 60% by Father." Unlike previous calculations, the child support obligation was

                                               -3-
                                                                     Warren CA2017-09-134

not calculated based upon a combined gross income of $150,000. Citing R.C. 3119.04(B),

the magistrate found that upon considering "the needs and standard of living of Olivia, as

well as Mother and Father[,] removing the $150,000 combined gross income cap on child

support is in the best interest of Olivia." The worksheet attached to the magistrate's decision

shows that the annual gross income of Father and Mother was $145,262 and $101,000,

respectively.

       {¶ 8} The magistrate further found Father in contempt for failure to pay his share of

Olivia's healthcare expenses in violation of the divorce decree. The magistrate sentenced

Father to ten days in jail but provided him the opportunity to purge the contempt charge by

"pay[ing] directly to Mother the amount of $1,793.36 representing his portion of Olivia's

unreimbursed medical expenses. If Father sent a check on March 24, 2017 in the amount

of $1,499.81 as he testified in Court, he need only pay Mother the difference of $293.55 on

or before May 15, 2017." The magistrate also ordered Father to pay $1,606.25 for Mother's

attorney fees.

       {¶ 9} Father filed objections to the magistrate's decision. On August 9, 2017, the

trial court recalculated Mother's gross income for child support purposes, subsequently

ordered Father to pay $1,278.75 a month in child support, and modified the allocation of

Olivia's healthcare expenses between the parties as follows: "43% by Mother, and 57% by

Father." The trial court overruled Father's other objections and adopted the magistrate's

contempt decision and attorney fees award.

       {¶ 10} Father now appeals, raising four assignments of error. The third and fourth

assignments of error will be considered together.

       {¶ 11} Assignment of Error No. 1:

       {¶ 12} THE TRIAL COURT ABUSED ITS DISCRETION IN DEVIATING FROM THE

$150,000 COMBINED GROSS INCOME CAP.

                                              -4-
                                                                     Warren CA2017-09-134

       {¶ 13} Father argues the trial court abused its discretion in not using $150,000 as

the parties' combined gross income when it calculated Father's child support obligation.

Father asserts "there [was] scant, if any, credible evidence presented to allow the trial court

to determine the $150,000.00 combined gross income 'cap' should be removed" pursuant

to R.C. 3119.04(B).

       {¶ 14} A trial court's decision regarding child support obligations falls within the

discretion of the trial court and will not be disturbed absent a showing of an abuse of

discretion. Daniel v. Hester, 12th Dist. Butler No. CA2016-02-037, 2016-Ohio-7543, ¶ 18.

       {¶ 15} R.C. 3119.04(B) governs child support calculations when the combined gross

income of the parents exceeds $150,000 per year. Specifically, R.C. 3119.04(B) provides

that if the combined gross income of both parents is greater than $150,000 per year, the

trial court "shall determine the amount of the obligor's child support obligation on a case-

by-case basis and shall consider the needs and the standard of living" of the child and the

parents.

       {¶ 16} R.C. 3119.04(B) eliminated the former requirement that trial courts

extrapolate to determine the appropriate amount of child support when the combined gross

income of the parents exceeds $150,000. Moore v. Moore, 182 Ohio App. 3d 708, 2009-

Ohio-2434, ¶ 16 (3d Dist.); Cyr v. Cyr, 8th Dist. Cuyahoga No. 84255, 2005-Ohio-504

(explaining the extrapolation method). R.C. 3119.04(B) "does not prohibit trial courts from

extrapolating, nor does the $150,000 amount constitute a 'cap' that trial courts may not

exceed." Moore at ¶ 16. Instead, R.C. 3119.04(B) "leaves the determination entirely to the

court's discretion, unless the court awards less than the amount of child support [awarded]

for combined incomes of $150,000," in which case the trial court is required to make specific

findings. Cyr at ¶ 53, 54. In exercising its discretion under R.C. 3119.04(B), the trial court

is required to consider the needs and standard of living of both the parties' child and the

                                              -5-
                                                                      Warren CA2017-09-134

parties themselves. Wolf v. Wolf, 12th Dist. Warren No. CA2008-03-045, 2009-Ohio-1845,

¶ 38.

         {¶ 17} The parties' combined gross income is greater than $150,000. The trial court

was therefore required to determine the amount of Father's child support obligation by

considering the needs and standard of living of Olivia and of the parties themselves. R.C.

3119.04(B); Vaughn v. Vaughn, 12th Dist. Warren No. CA2007-02-021, 2007-Ohio-6569, ¶

13.     In calculating Father's child support obligation pursuant to R.C. 3119.04(B), the

magistrate specifically noted he had "considered the needs and standard of living of Olivia,

as well as Mother and Father in deciding that removing the $150,000 combined gross

income cap on child support is in the best interest of Olivia." In overruling Father's objection

on this issue and in upholding the magistrate's decision to apply R.C. 3119.04(B), the trial

court stated, "The record indicates that child support above the cap is appropriate given the

needs and standard of living of the Child (Olivia)."

         {¶ 18} As stated above, the parties presented some evidence regarding the needs

and standard of living of Olivia and of themselves at the March 2107 hearing. While neither

the magistrate nor the trial court made findings in this regard, they were not required to do

so as the amount of child support they awarded was not less than the amount of child

support awarded for a combined gross income of $150,000. The record plainly reflects that

the needs and standard of living of Olivia and the parties were considered in the calculation

of Father's child support obligation in compliance with R.C. 3119.04(B).

         {¶ 19} We note that Father further asserts that the trial court erred in deviating from

the $150,000 combined gross income when it ordered him to pay $1,278.75 a month in

child support. However, the trial court "had discretion to award any amount above the

Guidelines amount for a combined income of $150,000. Any amount awarded above this

baseline amount is not considered a deviation. Because there is no Guidelines figure or

                                               -6-
                                                                       Warren CA2017-09-134

extrapolated figure required, there can be no deviation in the award." Cyr, 2005-Ohio-504

at ¶ 57.

       {¶ 20} In light of the foregoing, we find that the trial court did not abuse its discretion

in ordering Father to pay $1,278.75 a month in child support based upon the parties'

combined gross income rather than a combined gross income of $150,000.

       {¶ 21} Father's first assignment of error is overruled.

       {¶ 22} Assignment of Error No. 2:

       {¶ 23} THE TRIAL COURT ABUSED ITS DISCRETION IN ORDERING [SIC]

APPELLEE ALL TAX EXEMPTIONS FOR ALL YEARS.

       {¶ 24} Father argues the trial court abused its discretion in awarding the tax

dependency exemption to Mother every year because "there was no credible evidence

presented to award [Mother] all future tax exemptions."

       {¶ 25} An appellate court reviews a trial court's decision allocating tax exemptions

for dependents under an abuse of discretion standard. Zimmerman v. Zimmerman, 12th

Dist. Butler No. CA2014-06-127, 2015-Ohio-1700, ¶ 68. However, this discretion is both

guided and limited by R.C. 3119.82. Id.

       {¶ 26} Pursuant to R.C. 3119.82, if the parties agree on which parent should claim

the child as a dependent, the trial court must designate that parent as the one who may

claim the child. However, if the parties do not agree which parent should claim the child as

a dependent, the court may grant the nonresidential parent the tax dependency exemption,

"only if the court determines that this furthers the best interest of the [child] and * * * the

payments for child support are substantially current as ordered by the court for the year in

which the [child] will be claimed as [a] dependent." (Emphasis added.) R.C. 3119.82. In

determining the best interest of the child, the court shall consider a number of factors,

including: any net tax savings, the relative financial circumstances and needs of the parents

                                               -7-
                                                                      Warren CA2017-09-134

and child, the amount of time the child spends with each parent, the eligibility of either or

both parents for the federal earned income tax credit or other state or federal tax credit, and

any other relevant factor concerning the best interest of the child. Id.

       {¶ 27} The Internal Revenue Code creates a presumption in favor of awarding the

tax exemption to the residential parent. Zimmerman, 2015-Ohio-1700 at ¶ 71. If there is a

disagreement as to which parent should claim a child as a dependent, the burden is on the

nonresidential parent to produce competent and credible evidence to show that allocating

the dependency exemption to the nonresidential parent would be in the best interests of the

child. Id.; Meassick v. Meassick, 171 Ohio App. 3d 492, 2006-Ohio-6245, ¶ 15 (7th Dist.).

       {¶ 28} Mother was designated as Olivia's residential parent and legal custodian.

Therefore, there was a presumption she receive the tax dependency exemption for the

child. As the nonresidential parent, Father was required to show that granting him the tax

exemption would be in Olivia's best interest. Father failed to do so. Father not only failed

to provide any evidence as to many of the factors listed in R.C. 3119.82, including net tax

savings, his eligibility for the federal earned income tax credit or other state or federal tax

credit, and any other relevant factor concerning Olivia's best interest, he also failed to prove

that it would be in Olivia's best interest that he be allocated the tax exemption. See Burns

v. Burns, 12th Dist. Warren No. CA2011-05-050, 2012-Ohio-2850.

       {¶ 29} In overruling Father's objection on this issue, the trial court found that "Father

did not present testimony of net taxable savings. Further, Mother makes considerably less

money than Father. Mother also is the primary caretaker and is sole residential parent of

Olivia. It is therefore equitable that Mother be permitted to claim Olivia for income tax

purposes until Olivia is emancipated." The record supports the trial court's finding.

       {¶ 30} In light of the foregoing, because Father failed to carry his burden in providing

competent and credible evidence that awarding him the tax dependency exemption would

                                              -8-
                                                                     Warren CA2017-09-134

be in the best interest of Olivia, we find that the trial court did not abuse its discretion in

awarding the tax exemption to Mother every year. Burns, 2012-Ohio-2850; Hendrickson v.

Parrett, 12th Dist. Butler No. CA2014-01-010, 2014-Ohio-3997.

       {¶ 31} Father's second assignment of error is overruled.

       {¶ 32} Assignment of Error No. 3:

       {¶ 33} THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING APPELLANT

IN CONTEMPT FOR FAILURE TO PAY MEDICAL BILLS.

       {¶ 34} Assignment of Error No. 4:

       {¶ 35} THE TRIAL COURT ERRED IN AWARDING ATTORNEY'S FEES TO

APPELLEE.

       {¶ 36} Father challenges the trial court's decision finding him in contempt for failure

to pay his share of Olivia's healthcare expenses and the court's related award of attorney

fees to Mother. Specifically, in his third assignment of error, Father argues that the trial

court abused its discretion in finding him in contempt because Mother did not provide him

with Olivia's medical bills as required under the divorce decree. In his fourth assignment of

error, Father does not challenge the amount or calculation of the attorney fees or the

reasonableness of Mother's attorney fees affidavit. Rather, Father simply argues that

because he should not have been found in contempt, the trial court erred in ordering him to

pay for Mother's attorney fees related to her contempt motions. Mother asserts that both

the contempt issue and the attorney fees issue are moot.

       {¶ 37} As an initial matter, we note that Father was found to be in civil contempt for

failure to pay his share of Olivia's healthcare expenses. Where the sanctions imposed are

primarily for reasons benefiting the complainant and are remedial and coercive in nature,

the contempt is civil in nature. Ganaway v. Ganaway, 12th Dist. Warren No. CA2016-05-

039, 2017-Ohio-1009, ¶ 24. "Prison sentences imposed as punishment for civil contempt

                                              -9-
                                                                   Warren CA2017-09-134

are conditional, and the contemnor is said to carry the keys of his prison in his own pocket

due to the fact that his compliance with the court order secures his freedom." Whittington

v. Whittington, 12th Dist. Warren No. CA2011-06-065, 2012-Ohio-1682, ¶ 23. A trial

court's finding of civil contempt will not be disturbed on appeal absent an abuse of

discretion. Ganaway at ¶ 24.

      {¶ 38} The record reveals that Father complied with the trial court's purge conditions

and purged himself of the contempt charge. On September 13, 2017, the trial court issued

the following entry: "This matter came before the Court on September 13, 2017 for final

sentencing. * * * The Court received evidence that Mr. Saddler has now paid all sums due

as part of his purge requirement.     Accordingly, the Court finds that Mr. Saddler has

PURGED his contempt finding." Father does not dispute that he has purged himself of the

contempt charge.

      {¶ 39} An appeal from a finding of contempt becomes moot when the offender either

purges himself of the contempt or serves the sentence. Ganaway, 2017-Ohio-1009 at ¶

26; see also Docks Venture, L.L.C. v. Dashing Pacific Group, Ltd., 141 Ohio St. 3d 107,

2014-Ohio-4254; Sypherd v. Sypherd, 9th Dist. Summit No. 25815, 2012-Ohio-2615. Such

a holding stems from the general rule that satisfaction of a judgment strips a party of the

right to appeal. Ganaway at ¶ 26. Because an appellate court must decide only actual

controversies, it may not decide contempt appeals once the contemnor has purged the

contempt. Id.

      {¶ 40} Because Father complied with the trial court's purge conditions, thereby

purging himself of the contempt charge, we find that Father's appeal of the trial court's

contempt finding and the related award of attorney fees to Mother are moot. Consequently,

Father's second and third assignments of error are moot and we need not address the

issues on their merits. Pagliaro v. Pagliaro, 12th Dist. Clermont No. CA93-02-014, 1993

                                            - 10 -
                                                  Warren CA2017-09-134

Ohio App. LEXIS 4074, *6-7 (Aug. 23, 1993).

      {¶ 41} Judgment affirmed.


      RINGLAND, P.J., and PIPER, J., concur.




                                         - 11 -